Opinion by
Judge Elliott :
By this suit appellant seeks a recovery of judgment against appellee on his obligation of assignment to him of a note on R. Cheatam.
The note executed by Cheatam to appellee was due January, 1872, and was assigned to appellant by appellee in July, 1872. Appellant sued Cheatam and obtained judgment at the October term of the circuit court, which was the first term of the court after the assignment of the note. The judgment was obtained on the 6th day of November, 1872, and no execution issued on the judgment till the 10th day of December, next after the rendition of the judgment. This delay of nearly one month after appellant could have had execution on his judgment is unaccounted for in any way. We are of opinion that the delay in ordering execution on said judgment after its rendition, unaccounted for, released the assignee of the debt, appellee, Sinville, from all responsibility, by reason of his assignment; and as the lower court so decided, said judgment is hereby affirmed.